Citation Nr: 1504702	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for closed head trauma with headaches; and if so, whether service connection is warranted.

2.  Entitlement to service connection for lumbar disc disease, claimed as low back pain.

3.  Entitlement to service connection for dysthymic disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied a claim for service connection for closed head trauma since there was no evidence of permanent residuals or a chronic disability.  The Veteran did not appeal.

2.  The evidence received since the November 1996 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's closed head trauma with headaches is not related to service.
4.  The Veteran's lumbar disc disease is not related to his military service and is not related to a service-connected disability.  

5.  At the December 2014 Videoconference hearing, the Veteran testified under oath to the undersigned Veterans Law Judge that he was withdrawing his claim for dysthymic disorder, claimed as depression.  The transcript of that hearing has been reduced to writing.  


CONCLUSIONS OF LAW

1.  The November 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

2.  The evidence received since the November 1996 rating decision is new and material and the claim for entitlement to service connection for closed head trauma with headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Closed head trauma with headaches was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).

4.  Lumbar disc disease was not incurred in or aggravated by service; may not be presumed to have been incurred in service; and was not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. §§ 7105(b) and (d) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for closed head trauma with headaches.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in October 2007 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  

In regard to the duty to assist, the Veteran was afforded VA examinations in October 2008 and December 2009 (by the same examiner).  The examiner reviewed the case file, examined the Veteran and provided an opinion, supported by rationale regarding the Veteran's disabilities.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  Further, the Veteran's service treatment records and private medical records have been obtained and considered.  Neither the Veteran nor his representative have identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In November 1996, the RO denied service connection for closed head trauma with headaches.  Although the RO noted that there was a record of treatment for head trauma in service; the basis for the denial was lack of evidence of permanent residuals or a chronic disability.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the November 1996 rating decision is final.  

Since the previous denial, the Veteran submitted private medical opinions which provide a positive nexus between the Veteran's closed head trauma with headaches and service.  As this evidence had not been previously reviewed by agency makers, the Board finds that it is new evidence under 38 C.F.R. § 3.156(a).  

Moreover, the Board finds that the evidence is not only new but also material.  It relates to unestablished facts necessary to substantiate the claim and also raises a reasonable possibility of substantiating the claim.  In that regard, assuming its credibility, the new evidence shows that the Veteran's head trauma in service resulted in a chronic disability, which was the basis for the previous denial. 

Accordingly, the Veteran's claim for service connection for a closed head trauma with headaches is reopened.  To this extent only, the appeal is allowed. 

III.  Service connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease, such as arthritis, becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (a)(1) (West 2014).

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Here, the record indicates that the Veteran has current disabilities - namely lumbosacral degenerative disc disease and chronic headaches.  

Next, the Veteran has submitted evidence of in-service injuries.  Specifically, the Veteran stated that he injured his back after cartwheeling and hurt his head after running into a beam.  This is corroborated by service treatment records which indicate that he was treated for headaches and a back pain.  Accordingly, the Board accepts the Veteran's account of in-service injuries.

Having found that the Veteran has current disabilities and suffered in-service injuries, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current headaches and lumbar disc disease are not related to service. 

On the Veteran's February 1996 separation examination, no back injury was indicated and the examiner noted a 1983 closed head trauma which had resolved.  

Post-service treatment records indicate that the Veteran was treated following a motor vehicle in April 2001.  

In a June 2008 letter, Dr. M.C.S., of the Goodyear Family Medical Center, indicated that she was treating the Veteran for lower back pain and severe headaches.  She stated that she had reviewed the Veteran's service treatment records and noted his in-service head injury and back complaints.  She opined that it was more likely than not that his current back pain and headaches started in active duty and continue today.  In regard to the Veteran's headaches, she reasoned that the causes of headaches are unknown, but that headache sufferers' symptoms may vary in frequency.  In regard to the Veteran's lower back problems, she reasoned that once a back injury occurs, there is likely minor to major pain throughout life.  
The Veteran was afforded a VA examination in October 2008 where the examiner noted the Veteran's 1973 back injury during physical training.  She also noted the Veteran's contentions that he continued to have pain in his back intermittently throughout service, but did not seek further in-service treatment.  The Veteran reported that he noticed increased lower back pain in 1998, shortly after he started to work for Goodyear Tires.  He reported that he went to his family physician and following a MRI, he was diagnosed with spinal stenosis.  He underwent a laminectomy for disc excision in 2001 and returned to his regular duties in 2002.  The Veteran reported that he has continued to have back pain up to the present time.  The Veteran reported that he was able to lift and pull 60 to 80 pounds, as required by his job.  He was planning to retire from his job due to complications related to a stroke.  

In regard to his headaches, the Veteran reported that his headaches began in 1991 after returning from the Gulf War.  He reported that his headaches occur at various times during the day and he treats them with medication.  He denied neurological or visual symptoms or nausea or anorexia.  

On examination, the examiner noted the Veteran's hemiparetic gait.  In regard to the Veteran's spine, the examiner noted normal posture and appearance.  Muscular paraspinous spasms were observed on the right side.  Range of motion tests revealed forward flexion to 80 degrees, with pain at 80 degrees, side tilt left and right to 20 degrees, with pain at 20 degrees and extension to 10 degrees, with pain at 10 degrees.  The examiner diagnosed the Veteran with lumbosacral degenerative disc disease.

The examiner opined that the Veteran's current lower back pain and headaches were less likely than not related to service.  She opined that the Veteran's back pain was more likely related to his 2001 motor vehicle accident.  She reasoned that although there were in-service treatment records of back complaints in 1973, there were no further noted complaints and the Veteran's separation examination did not indicate any spine or back problems.  Also, although the Veteran had in-service complaints of headaches, there were no further documented complaints until 2001, after the Veteran was injured in a motor vehicle accident.  
In a September 2009 letter, Dr. R.J., a VA outpatient doctor, indicated that he was currently treating the Veteran for his back pain and headaches.  He noted the Veteran's in-service headache and back complaints.  He opined that the Veteran's headaches were more likely than not related to service because the Veteran was treated for headaches during active service.  He further opined that it is more likely than not that the Veteran's back problems are related to the disturbance of gait related to his service-connected left knee disability.  He reasoned that slow progression over the years of placing weight on the right knee to compensate for the left knee disability altered the Veteran's gait and caused his back problems.

In a September 2009 letter, Dr. R.B., indicated that he was currently treating the Veteran for his back pain and headaches.  He noted the Veteran's in-service headache and back complaints.  He opined that the Veteran's headaches were more likely than not related to service because the Veteran was treated for headaches during active service.  He further opined that it is more likely than not that the Veteran's back problems are related to the disturbance of gait related to his service-connected left knee disability.  He reasoned that slow progression over the years of placing weight on the right knee to compensate for the left knee disability altered the Veteran's gait and caused his back problems.

The Veteran was afforded another VA examination in December 2009 where the examiner opined that it is less likely than not that the Veteran's lumbar spine condition is related to service.  The examiner reasoned that there was no chronicity of back symptoms following the in-service complaints.  The examiner further reasoned that there was no evidence of unsteady gait or any significant disruption in posture from his left knee disability which could cause a strain on the spine.  The examiner further noted that the Veteran has hemiparetic gait secondary to his 2007 stroke.  

In an October 2011 statement, the Veteran reported that he hurt his back during service.  He explained that as a medic, he had access to many doctors and was able to obtain prescriptions to treat his back pains.  See Veteran's Statement, received October 2011.  

On the Veteran's Social Security Administration (SSA) disability application, the Veteran indicated that he worked for Goodyear Tires from 1996 to 2007.  He indicated his job responsibilities included lifting tires of various sizes, and he often lifted 50 to 100 pound tires and parts.  He reported that stopped working secondary to complications from his 2007 stroke. 

At the December 2014 Board hearing, the Veteran testified that in 1983, he ran into a beam and woke up three days later in the intensive care unit (ICU).  He testified that ever since that incident, he has experienced headaches.  He further testified that in the last 6 years, he has treated the headaches with Motrin.

The Veteran further testified that in 1973 he injured his back after doing a cartwheel in his room.  He stated that he was treated and placed on a temporary profile.  He testified that he sought treatment from a doctor who he worked closely with in his position as a medic.  He further testified that his back was still bothering him at the time of his 1996 separation, but he dealt with the pain.  In 2001, he was hit by a drunk driver and underwent back surgery as a result of his injuries.  He testified that his back pain worsened after the motor vehicle accident.  

The Board finds the October 2008 and December 2009 VA examination reports (drafted by same examiner) to be significantly probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
The examiner reviewed the Veteran's service treatment records, post-service treatment records and considered the Veteran's statements prior to rendering an opinion with supporting rationale.  She opined against a connection between the Veteran's current headaches and back pains and service.  She further opined against a connection between the Veteran's back disability and his service-connected left knee.  

The Board attaches very little probative value to the medical opinions of record which purport to find a connection between the Veteran's headaches and back disability and service.  First, the wording of the opinions bear an eerie resemblance to one another.  Two of the opinions indicate verbatim that "the causes of headaches are unknown," and that lower back [pain] can be from disturbance of his gait."  Second, none of the opinions address the Veteran's intervening 2001 motor vehicle accident and subsequent back surgery and its impact on the Veteran's current back problems.  Third, none of the opinions provide convincing support for the opinion that the Veteran's headaches are related to service.  In that regard, although they note the Veteran's in-service complaints of headaches and his current headaches, they provide a medical conclusion about headaches in general and then conclude that in-service complaints and current complaints of headaches are connected.  Finally, although Dr. R.B. indicates that the Veteran's back is related to his altered gait secondary to the service-connected left knee, he does not address the Veteran's hemiparetic gait, which is secondary to his 2007 stroke.  For all the reasons stated, the Board attaches little probative value to Drs. M.C.S., R.J. or R.B.'s opinions.  

In regard to the Veteran's assertion of back pain and headache symptoms, the Board finds that the Veteran is competent to report back pain and headaches symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that his statements regarding the continuity of his symptoms are not credible.  On the Veteran's SSA disability application, he admitted that while he worked at Goodyear, he frequently lifted heavy tires and other supplies, some weighing as heavy as 100 pounds.  The strength and energy required to lift such weights, and on a regular basis, contradicts the Veteran's account that his back has consistently bothered him.  Further, medical records indicate that the Veteran sought treatment post-service for several issues, including sleep apnea, right shoulder impingement, right wrist and heart problems, but did not report any back or headache problems until 2001.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that it is reasonable to conclude that had the Veteran had back pain and chronic headaches since service, he would have reported it when he sought treatment for his other issues.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The Board further finds that presumptive service connection is not warranted for lumbar disc disease because the Veteran has not shown he has a diagnosis of 

arthritis becoming manifest to a degree of 10 percent of more within one year from the date of separation.  The first documented diagnosis of the back disorder did not occur until April 2001 - more than 5 years after his 1996 separation from service.  

Given that the Board has found the unfavorable October 2008 and December 2009 opinions to be the most probative evidence of record, the preponderance of the evidence is against the Veterans claims for service connection, and the claims must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).

IV.  Withdrawal

At the December 2014 Videoconference Board hearing, the Veteran stated that he wished to withdraw his claim for entitlement to service connection for dysthymic disorder, claimed as depression.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal on the record at a hearing.  Thus, the Board has no jurisdiction to consider the withdrawn issue and it shall therefore be dismissed.

	(CONTINUED ON NEXT PAGE)













ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for closed head trauma with headaches, having been received, the claim to reopen is granted to that extent only.  

Entitlement to service connection for closed head trauma with headaches is denied.

Entitlement to service connection for a lumbar disc disease is denied.

The claim for entitlement to dysthymic disorder, claimed as depression is dismissed.




___________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


